Name: 81/365/EEC: Council Decision of 12 May 1981 making common wheat of bread-making quality held by the Italian intervention agency available to the Italian authorities
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-05-22

 Avis juridique important|31981D036581/365/EEC: Council Decision of 12 May 1981 making common wheat of bread-making quality held by the Italian intervention agency available to the Italian authorities Official Journal L 135 , 22/05/1981 P. 0031****( 1 ) OJ NO L 281 , 1 . 11 . 1975 , P . 1 . ( 2 ) OJ NO L 121 , 5 . 5 . 1981 , P . 1 . ( 3 ) OJ NO L 281 , 1 . 11 . 1975 , P . 49 . ( 4 ) OJ NO L 105 , 2 . 5 . 1969 , P . 4 . ( 5 ) OJ NO L 50 , 22 . 2 . 1978 , P . 4 . COUNCIL DECISION OF 12 MAY 1981 MAKING COMMON WHEAT OF BREAD-MAKING QUALITY HELD BY THE ITALIAN INTERVENTION AGENCY AVAILABLE TO THE ITALIAN AUTHORITIES ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 81/365/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2727/75 OF 29 OCTOBER 1975 ON THE COMMON ORGANIZATION OF THE MARKET IN CEREALS ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 1187/81 ( 2 ), AND IN PARTICULAR ARTICLE 7 ( 4 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2738/75 OF 29 OCTOBER 1975 LAYING DOWN GENERAL RULES FOR INTERVENTION ON THE MARKET IN CEREALS ( 3 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE MEZZOGIORNO HAS SUFFERED AN EARTHQUAKE WITH DISASTROUS CONSEQUENCES FOR THE POPULATION ; WHEREAS THE EMERGENCY AID ALREADY GRANTED SHOULD BE SUPPLEMENTED BY MAKING AVAILABLE TO THE ITALIAN AUTHORITIES , ON THE BEST TERMS COMPATIBLE WITH THE COMMON ORGANIZATION OF THE MARKET IN CEREALS , COMMON WHEAT OF BREAD-MAKING QUALITY HELD BY THE ITALIAN INTERVENTION AGENCY ; WHEREAS IN ORDER TO DEAL WITH THIS SPECIAL SITUATION , A PROCEDURE OTHER THAN THE SOLE PROCEDURE PROVIDED FOR IN ARTICLE 3 OF REGULATION ( EEC ) NO 2738/75 SHOULD BE FIXED ; WHEREAS PROVISIONS COVERING THE ACCOUNTING SIDE OF THE ABOVEMENTIONED OPERATION SHOULD BE ALIGNED ON THE ARRANGEMENTS LAID DOWN IN COUNCIL REGULATION ( EEC ) NO 787/69 OF 22 APRIL 1969 ON THE FINANCING OF INTERVENTION EXPENDITURE IN RESPECT OF THE DOMESTIC MARKET IN CEREALS AND IN RICE ( 4 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 354/78 ( 5 ), HAS ADOPTED THIS DECISION : ARTICLE 1 A QUANTITY OF 135 000 TONNES OF COMMON WHEAT OF BREAD-MAKING QUALITY HELD BY THE ITALIAN INTERVENTION AGENCY SHALL BE MADE AVAILABLE TO THE ITALIAN AUTHORITIES TO MEET THE NEEDS OF THE DISASTER-STRICKEN POPULATION IN THE MEZZOGIORNO . THIS OPERATION SHALL BE COMPLETED BEFORE 1 AUGUST 1981 . ARTICLE 2 THE SALE PRICE TO THE ITALIAN AUTHORITIES OF THE PRODUCT REFERRED TO IN ARTICLE 1 SHALL BE THE REFERENCE PRICE VALID IN MAY 1981 PLUS 1.80 ECU PER TONNE . THE ITALIAN INTERVENTION AGENCY SHALL , BY NO LATER THAN 31 JULY 1981 , DEBIT THE QUANTITIES COVERED BY ARTICLE 1 OF THIS DECISION AGAINST THE ACCOUNT REFERRED TO IN ARTICLE 3 ( 1 ) OF REGULATION ( EEC ) NO 787/69 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT BRUSSELS , 12 MAY 1981 . FOR THE COUNCIL THE PRESIDENT G . BRAKS